          Case 1:20-cv-01173-PB Document 13 Filed 01/18/21 Page 1 of 11




                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW HAMPSHIRE

                                                            )
AMY ST. PIERRE,                                             )
                                                            )
                                  Plaintiff,                )
                                                            )
                          v.                                )        Civil Action No. 20-CV-1173-PB
                                                            )
STEPHEN J. GRIFFIN,                                         )
                                                            )
                                  Defendant.                )
                                                            )

              REPLY IN SUPPORT OF DEFENDANT’S MOTION TO DISMISS

        Defendant Stephen J. Griffin, by his counsel Pollack Solomon Duffy LLP, respectfully

submits this reply memorandum in support of his motion to dismiss the Complaint pursuant to

Fed. R. Civ. P. 12(b)(6).

I.      Plaintiff has Improperly Relied on Facts Not Appearing in Her Complaint and on
        Portions of Documents Referenced in Her Complaint that in Their Complete
        Context Contradict Her Claims.

        Plaintiff focuses in her opposition on stories absent from her Complaint and by

complaining that Griffin has asked the Court to consider complete versions of documents on

which she selectively and misleadingly relied in her Complaint. Examples of the latter include

materials filed in a related action, referred to in the opening motion papers as the JSP Action.1

Plaintiff argues that she is entitled to rely on “one statement” from a document referenced in her

Complaint, incredibly admitting that “[s]he does not rely on the other statements in this

document because they contradict the Plaintiff’s allegations stated in the Complaint.” (Opp. at 4.)




1
 Legacy Global Sports, L.P. v. John St. Pierre, et al., No. 218-2019-CV-00198 (Merrimack Cty.) (the “JSP
Action”). Legacy Global Sports, L.P. is referred to as “Legacy Global.”
        Case 1:20-cv-01173-PB Document 13 Filed 01/18/21 Page 2 of 11




Plaintiff misstates the applicable standard on a motion to dismiss, relying on a Sixth Circuit

decision in which the court converted a motion to dismiss into a summary judgment motion

because, unlike here, the moving party relied on a document that was indisputably “outside the

pleadings.” Wysocki v. Int’l Bus. Mach. Corp., 607 F.3d 1102, 1105 (6th Cir. 2010). Indeed,

Plaintiff’s effort to avoid portions of documents on which she relies that undermine her

allegations is precisely why courts may consider complete versions of such documents. See

Johnson v. People’s United Bank, N.A., No. 16-CV-171-LM, 2016 WL 6651308, at *1 (D.N.H.

Nov. 10, 2016) (court can properly consider entire document on which plaintiff’s claim depends

in evaluating a motion to dismiss); Haft v. Eastland Fin. Corp., 772 F. Supp. 1315, 1319 n.7

(D.R.I. 1991) (on a motion to dismiss, considering complete versions of documents when

excerpts of them appeared in the complaint); In re State St. Cases, No. CIV.A. 12-11770-NMG,

2013 WL 5508151, at *7 (D. Mass. Aug. 21, 2013) (“where Plaintiffs have attached incomplete

documents to their pleadings, State Street has attached true and complete versions of those

documents. … These documents are appropriate for consideration in deciding a motion to

dismiss.”), report and recommendation adopted in part, rejected in part on other grounds, No.

CIV.A. 12-11770-NMG, 2013 WL 5508349 (D. Mass. Sept. 27, 2013); Coyne v. Metabolix, Inc.,

943 F. Supp. 2d 259, 262 (D. Mass. 2013) (granting motion to dismiss where plaintiff relied “too

heavily on assumed facts, unalleged connections, and selective readings of the operative

documents”).

       As explained in detail in Griffin’s opening motion papers, the Court may consider

complete versions of the documents on which plaintiff has relied, including Legacy Global’s

operative complaint in the JSP Action and the materials submitted by Legacy Global in

opposition to plaintiff’s motion to quash in that action. Taking those documents in their complete



                                                 2
         Case 1:20-cv-01173-PB Document 13 Filed 01/18/21 Page 3 of 11




form, the record makes clear that Plaintiff has failed to allege adequate facts from which to infer

that the Google Drive account at issue belonged to any entity other than Legacy Global or that

Griffin lacked authorized access to that account, let alone that when he used a Legacy Global

email address to log in that he could have known he did so without authority. (See ECF No. 6-1

at 2-5.) Simply put, Plaintiff is not permitted to avoid the full context of documents on which she

has relied.

II.     Plaintiff Has Not Alleged Facts Supporting a Violation of the Stored
        Communications Act.

        In her opposition, Plaintiff tellingly seeks to distance herself from the allegation in

paragraph 10 of her Complaint that her husband John St. Pierre transitioned administration

access to Legacy Global’s systems over to Griffin, which gave Griffin, as the new President and

CEO, authorized access to Mr. St. Pierre’s former Legacy Global email account

“jstpierre@legacyglobalsports.com” and to the Google Drive account at issue.

        As explained in Griffin’s opening papers, paragraph 10 of the Complaint by itself

requires dismissal of Count I. (See ECF No. 6-1 at 10.) The opposition fails to provide any

reason to disregard the admissions in paragraph 10. Likewise, the documents referenced in the

Complaint reflect nothing more than authorized access by Griffin to Legacy Global’s Google

Drive and the Legacy Global email address, jstpierre@legacyglobalsports.com. At most, Plaintiff

suggests a possible inference that she also had access to that drive with her husband’s permission

when he was CEO, when she uploaded certain documents. Plaintiff has not alleged (nor can she)

that Mr. St. Pierre’s “@legacyglobalsports.com” email somehow did not belong to Legacy

Global. Thus, taking as true the factual allegations of the Complaint, the only plausible

conclusion is that Legacy Global authorized Griffin as its CEO to access the Google Drive at

issue, which requires dismissal of Count I. As described in Griffin’s opening papers, accessing or

                                                  3
        Case 1:20-cv-01173-PB Document 13 Filed 01/18/21 Page 4 of 11




forwarding a document in which Plaintiff claims an interest does violate the Stored

Communications Act. Plaintiff has failed to make factual, rather than conclusory, allegations

showing that Griffin accessed the Google Drive without authority or prevented Plaintiff’s access.

Plaintiff’s claim under the Stored Communications Act should therefore be dismissed.

III.   Plaintiff Cannot Maintain an Identity Fraud Claim, Particularly One that Arises
       from Someone Else’s Identity.

       Plaintiff does not deny in her opposition that her identity fraud claim in Count II is

premised entirely on Griffin’s (authorized) access to Mr. St. Pierre’s old Legacy Global email

account. In addition, Plaintiff confirms that her claim is premised on New Hampshire’s criminal

identity fraud statute, RSA § 638:25 et seq., under which Plaintiff claims “victim” status and

suggests some unspecified financial losses. As explained in Griffin’s opening papers, however,

no common law identity fraud cause of action exists in New Hampshire and no private cause of

action exists under New Hampshire’s identity theft statute or its federal counterpart. (ECF 6-1 at

11-13.) Plaintiff does not even attempt to refute this argument, which by itself requires dismissal

of Count II.

       In addition, in her opposition, Plaintiff purports to offer a convoluted explanation for why

Legacy Global’s CEO would not have authority to access a Google Drive and email account

belonging to an “@legacyglobalsports.com” domain and provides speculation about how

activation/deactivation of accounts and file transfers worked at Legacy Global. (See Opp. at 8.)

These factual assertions are neither relevant to the analysis, nor even alleged in the Complaint.

Hence, these arguments beyond the pleadings should be disregarded and her claim dismissed.




                                                 4
         Case 1:20-cv-01173-PB Document 13 Filed 01/18/21 Page 5 of 11




IV.    Plaintiff Has Failed to State a Claim for Invasion of Privacy.

       As explained in Griffin’s opening papers, Ms. St. Pierre’s invasion of privacy claim in

Count III is premised on her incorrect assumption that her access to certain documents on

Legacy Global’s Google Drive somehow equates to making the entire drive belong to her rather

than to Legacy Global. (ECF 6-1 at 13-14.) Plaintiff cannot rely, however, on conclusory

allegations of the Complaint to the contrary, particularly where documents on which Plaintiff

relies contradict her claim.

       In addition, the caselaw on which Plaintiff relies in her opposition is inapposite because it

pertains to the inapplicable tort of intrusion upon one’s solitude or seclusion through either

physical invasion or eavesdropping upon private communications, through means such as

wiretapping, to access intimate details of life. See Hamberger v. Eastman, 106 N.H. 107, 111

(1964). Plaintiff fails to come remotely close to alleging that Griffin’s access to the Google Drive

at issue, even if some documents on that drive somehow belonged to Plaintiff, somehow

implicated any intimate details of Plaintiff’s life. Indeed, Plaintiff has failed even to identify any

particular document observed by Griffin in which she held a privacy interest. As explained in the

opening motion papers, the only documents that Plaintiff alleges Griffin accessed pertain to the

very activities underlying Legacy Global’s claims in the JSP Action about Mr. St. Pierre using

Legacy Global’s resources for his own competitive advantage at a nearby hockey business. (See

ECF 6-1 at 5, 24.)

       With respect to a text message that Legacy Global attached to a pleading in the JSP

Action, Plaintiff does not even address the fact that New Hampshire law protects from liability

statements made in the course of judicial proceedings. Carney v. Town of Weare, No. 15-CV-

291-LM, 2017 WL 680384, at *14 (D.N.H. Feb. 21, 2017) (quoting Provencher v. Buzzell–



                                                  5
         Case 1:20-cv-01173-PB Document 13 Filed 01/18/21 Page 6 of 11




Plourde Associates, 142 N.H. 848, 853 (1998)). In any event, Plaintiff does not allege that

Griffin somehow obtained that text message other than from the other participant or in any

manner that invaded her privacy. She has not, and cannot in good faith, claim that the text

message was obtained from a Google Drive. Hence, her invasion of privacy claim should be

dismissed.

V.      The Opposition Confirms Fatal Flaws Underlying Plaintiff’s Retaliation and
        Interference Claim in Count IV.

        In her opposition, Plaintiff goes well beyond the vague allegations in the Complaint

arguing that Count IV is premised on New Hampshire’s discrimination statute, RSA 354-A:1 et

seq., and citing to guidance from the Equal Employment Opportunity Commission to argue that

she may maintain a claim for retaliation arising out of the termination of her husband’s

employment with Legacy Global. Plaintiff’s reliance on employment laws and guidance is,

however, deeply flawed and cannot save Count IV. Critically, Plaintiff does not allege that

Griffin or even Legacy Global ever employed her. Nor could Griffin, as Legacy Global’s CEO,

interfere with Legacy Global’s employment relationships as a matter of New Hampshire law. See

Balsamo v. Univ. Sys. of New Hampshire, No. 10-CV-500-PB, 2011 WL 4566111, at *5 (D.N.H.

Sept. 30, 2011) (individual defendants acting within the scope of their authority as agents of the

employer cannot be liable for tortiously interfering with a contract between plaintiff and the

employer).

        Moreover, Count IV, while vague, is not even alleged to arise from Mr. St. Pierre’s

termination, but rather is premised on Legacy Global’s privileged litigation activity in the JSP

Action, making employment laws even less connected to this matter. In any event, nothing in

Plaintiff’s Complaint comes close to alleging discrimination based on age, sex, gender identity,

race, creed, color, marital status, familial status, physical or mental disability, national origin, or

                                                   6
         Case 1:20-cv-01173-PB Document 13 Filed 01/18/21 Page 7 of 11




sexual orientation, which RSA 354-A:1 is designed to protect. See RSA 354-A:1. At most,

Griffin worked for a company that, during litigation against Mr. St. Pierre, served a subpoena on

Ms. St. Pierre seeking proof that her husband used Legacy Global’s resources for competitive

purposes or otherwise for his benefit. Ms. St. Pierre’s arguments suggest that her husband used

Legacy Global’s resources for another business with which they were involved. At any rate,

Plaintiff’s invocation in her opposition of New Hampshire’s discrimination laws (which are not

raised in the Complaint) is misplaced and should be disregarded.

       In addition, Plaintiff cites no authority to overcome the protection in New Hampshire

from liability over statements made in the course of judicial proceedings, so long as such

statements are pertinent or relevant to the proceedings. The mere fact that the court in the JSP

Action ruled in Plaintiff’s favor, on a single discovery motion, does not overcome the plain fact

that Legacy Global’s assertions about Plaintiff’s conduct in the JSP Action were pertinent and

relevant to Legacy Global’s claims that Mr. St. Pierre engaged in improper competitive activities

with respect to the subject matter of the very files that Plaintiff accessed, modified and deleted.

Her claim for retaliation and interference should be dismissed.

VI.    Plaintiff’s Defamation Claim in Count V Lacks Sufficient Factual Support.

       Plaintiff mis-cites and misplaces reliance on incorrect legal standards. On page 13 of her

opposition, Plaintiff incorrectly represents that the United States Supreme Court issued the

Bindrim v. Mitchell decision, when in reality a mid-level California appellate court rendered that

decision, from which other appellate courts and the California Supreme Court have departed for

decades. The United States Supreme Court merely denied certiorari in that matter, yet Plaintiff

provides only the Supreme Court citation. In any event, the Bindrim case did not involve an

express disclaimer in a book identifying it as fiction, as is the situation here. Given the express



                                                  7
         Case 1:20-cv-01173-PB Document 13 Filed 01/18/21 Page 8 of 11




disclaimer here, Plaintiff has failed to make adequate factual allegations, as opposed to

conclusions, from which to infer as did the Bindrim court that a defendant “in fact entertained

serious doubts as to the truth of his publication.” Bindrim v. Mitchell, 92 Cal. App. 3d 61, 73,

155 Cal. Rptr. 29 (Ct. App. 1979).

        Indeed, as repeatedly made clear since the Bindrim ruling, while merely changing a name

may not insulate a party from defamation, “[f[ictional works have no obligation to the truth.”

Sarver v. Hurt Locker LLC, No. 2:10-CV-09034-JHN, 2011 WL 11574477, at *8-9 (C.D. Cal.

Oct. 13, 2011), aff’d sub nom. Sarver v. Chartier, 813 F.3d 891 (9th Cir. 2016). To the extent

that the split court in Bindrim could be read to suggest that fiction could support a defamation

claim, many courts have made clear that is not the case. See, e.g., McCoy v. Hearst Corp., 42

Cal. 3d 835, 727 P.2d 711 (1986).

        In her Complaint, Plaintiff has failed to plead any facts to overcome the protections

afforded to authors under the First Amendment who write fiction based loosely on real events,

which happens all the time. She fails to allege facts that could warrant a reasonable inference that

Griffin’s fictional book is anything more than a mere protected exaggeration or caricature using

different or mixed names and characters, even if partially based on his own life experiences.

Instead, in her opposition, Plaintiff goes beyond the factual allegations in the Complaint to

speculate about the state of mind of former Legacy Global employees or “[a]nyone who knows

Ms. St. Pierre,” to conclude that the book is non-fiction and of and concerning the Plaintiff. She

makes unpled subjective interpretive allegations about excerpts of the book that she has not even

provided to the Court. (See Opp. at 13.) Even if such conclusory assertions were considered by

the Court, Plaintiff has still failed to provide sufficient facts to allege that a reasonable reader

would construe the book as being of and concerning the Plaintiff. See Sarver, 2011 WL



                                                   8
         Case 1:20-cv-01173-PB Document 13 Filed 01/18/21 Page 9 of 11




11574477, at *8-9 (holding that where the movie character’s name was not the same as

plaintiff’s and the beginning of the film contains a specific disclaimer that the film is a work of

fiction, “the movie is sufficiently transformative such that Plaintiff’s defamation claim is

barred”). As explained in Griffin’s opening papers, his novel does not reference Plaintiff, her

husband or Legacy Global, and contains a specific disclaimer that “[t]he story, all names,

characters, and incidents portrayed in this production are fictitious.” All that Plaintiff has alleged

to try and insert herself as a character in Griffin’s book is that, after seeing references to the book

on LinkedIn, Ms. St. Pierre also noticed that some unspecified “people” were viewing her

husband’s profile and “those same people were viewing her profile.” (Cmplt. ¶ 31.) Such bare

factual allegations are not enough to undermine such important First Amendment protections for

authors. For these reasons, the defamation claim in Count V should be dismissed.

       Finally, Plaintiff appears to concede, at least tacitly, that she may not maintain a

defamation claim based on statements in the book that are about the character “Devlin” (whom

she identifies as her husband), that the character with whom Plaintiff identifies “retired,” that this

character is “sarcastically” described as “a classy lady” with “nerve or ignorance,” or that the

Devlin character allegedly stated that his wife yelled at him and that things were not “good at

home.” (See Opp. at 14.) Instead, Plaintiff focuses on the alleged statement that the character in

the book with whom she identifies “thought it was appropriate to access the company’s Google

Drive and delete files,” claiming this constitutes an accusation of an illegal act in Plaintiff’s

profession, but without any facts to support such an assertion. As explained in detail in Griffin’s

opening papers, even if such a statement were deemed to be about Plaintiff, an accusation of

deleting files falls well short of being defamatory by holding Plaintiff up to “contempt, hatred,

scorn or ridicule, or tend to impair the plaintiff’s standing in the community.” Boyle v. Dwyer,



                                                   9
        Case 1:20-cv-01173-PB Document 13 Filed 01/18/21 Page 10 of 11




172 N.H. 548, 557 (2019). Indeed, in her opposition, Plaintiff still defends her manipulation of

files on the Legacy Global Google Drive, without a meaningful rebuttal of the meaning of

Google records reflecting her deletion of files, as alleged in the JSP Action. (See Exhibit B at

B_16-B_50.) She simply argues that her access to Legacy Global’s Google Drive and

manipulation of files on it were justifiable, thereby indicating that her actions were not malum

per se, but rather at most malum prohibitive, and hardly the backdrop for a defamation claim.

       Plaintiff’s defamation claim thus fails.

                                            Conclusion

       Based on the foregoing and on his opening papers, Defendant Griffin respectfully

requests that the Court dismiss the Complaint in its entirety.

Dated: January 18, 2021                                Respectfully submitted,

                                                       STEPHEN J. GRIFFIN,

                                              By:      /s/ Phillip Rakhunov
                                                       Phillip Rakhunov (#17153)
                                                       POLLACK SOLOMON DUFFY LLP
                                                       101 Huntington Ave., Ste 530
                                                       Boston, MA 02199
                                                       prakhunov@psdfirm.com




                                                  10
        Case 1:20-cv-01173-PB Document 13 Filed 01/18/21 Page 11 of 11




                                CERTIFICATE OF SERVICE

       The undersigned certifies that on January 18, 2021, plaintiff Amy St. Pierre is being served
with a copy of this Motion by via Electronic Filing as an authorized pro se user (see ECF No. 4
and 12/24/2020 Order).

                                                            /s/ Phillip Rakhunov




                                                11
